Citation Nr: 1610952	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  05-03 887	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines

THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD). 

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for pulmonary tuberculosis (PTB).

4.  Entitlement to service connection for PTB.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and (at the January 2010 hearing) P.S. 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 1946 to February 1949. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The claims folder was temporarily transferred to the RO in Los Angeles, California (CA) in January 2010. 

In March 2007, the Board issued a remand signed by the Veterans Law Judge who presided at a July 2006 hearing with the Veteran.  That Veterans Law Judge retired from the Board, and pursuant to his right to, and request for, a hearing before a Veterans Law Judge deciding his appeal, the Board remanded the case again in  September 2009 to schedule the Veteran for another hearing before the Board.  
See generally 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015) (the Veterans Law Judge who conducts the hearing will participate in making the final determination of the claim).  In January 2010, a hearing was held before the undersigned Veterans Law Judge.  In March 2010, the Board remanded the claims for further development.   
 
The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, and in light of the request of the Veteran's representative in his September 2015 brief for the Board to do so, the Board has characterized the appeal with respect to PTSD more broadly to encompass any psychiatric disability.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014.)  

The Board's decision reopening the claim for service connection for PTB is set forth below.  The reopened claim for service connection for PTB and the claims for service connection for asthma and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below.   

FINDINGS OF FACT

1.  Service connection for PTB was denied by a July 1995 rating decision; the Veteran was notified of this denial and of his appellate rights in an August 1995 letter, he did not file a notice of disagreement with respect to this matter, and no pertinent exception to finality applies. 

2.  Evidence associated with the record since the July 1995 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTB.   

CONCLUSIONS OF LAW

1.  The July 1995 rating decision in which the RO denied the Veteran's claim for service connection for PTB is final.  38 U.S.C.A. 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995) [2015]. 

2.  New and material evidence has been received to reopen the previously denied claim for service connection for PTB.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the Board's favorable disposition of the request to reopen the previously denied claim for service connection for PTB, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Under legal authority in effect currently and at the time of the prior denial, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases-to include tuberculosis-which develop to a compensable degree within a prescribed period after discharge from service (three years for tuberculosis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137; 38 C.F.R. 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if 
an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the RO originally denied service connection for PTB in a July 1995 rating decision.  There were no service treatment reports of record at the time of this decision, as they were found to have been presumably destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC), and a search for sick reports from the Veteran's unit reveled none pertaining to the Veteran.  Also of record was a January 1995 private radiographic report that was suspicious for "superimposed acute process/reactivation upon extensive chronic tuberculous lung changes."  

In denying the Veteran's claim for service connection for PTB-based on a finding that this condition was neither incurred in nor aggravated by service-the adjudicators in the July 1995 rating decision noted that the January 1995 report was not probative because it did not demonstrate PTB within the three year presumptive period so as to warrant service connection based on the presumption for "chronic" diseases listed at 38 C.F.R. § 3.309(a), and that there was otherwise no evidence of PTB within this three year presumptive period.     

The Veteran was notified of the July 1995 denial of his claim for service connection for PTB and his appellate rights in a letter issued in August 1995.  The Veteran did not file a notice of disagreement with respect to this decision; no additional evidence was received within the one year appeal period of this decision; and no additional service records have since been associated with the claims file warranting reconsideration of the previously denied claim for service connection.  Therefore, the July 1995 denial of his rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  
38 U.S.C.A. 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995) [2015]; 38 C.F.R. § 3.156(b), (c); Shade, supra.  This is the only final decision addressing the claim for service connection for PTB on any basis.  

Additional evidence received since the July 1995 rating decision includes a November 2009 statement from a private physician indicating that the Veteran "contacted PTB[,] asthma and P[TSD] during his military service."  As set forth above, the credibility of this statement must be presumed in making the determination as to whether it represents new and material evidence.  Justus, supra.  As such, the Board finds that this additionally received evidence-not previously of record, and not cumulative or duplicative of other evidence of record-is relevant to the question of medical etiology of PTB, and raises a reasonable probability of substantiating a claim for service connection for this disability.  

Under these circumstances, the Board finds that as evidence received is both new and material, the criteria for reopening the claim for service connection for PTB are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade, supra.

ORDER

As new and material evidence to reopen the claim for service connection for PTB has been received, to this extent only, the appeal is granted.

REMAND

While the Board regrets the further delay in the adjudication of the Veteran's claims, it finds that a remand is necessary to address the concerns raised by the Veteran's representative in his September 2015 brief to the Board and ensure that there is a complete record upon which to decide the reopened claim for service connection for PTB and the claims for service connection for asthma and an acquired psychiatric disability so as to fulfill the duty to assist and to ensure that  the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist in this case is particularly heightened due to the missing service treatment reports.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In its March 2010 remand, the Board noted that prior to the March 2007 remand, the Veteran had completed four separate VA Forms 21-4142 authorizing the VA to obtain private medical records, but that there was no indication that the RO had requested the records from such treatment as directed in the March 2007 remand.  These four releases were for treatment by the following:  Ming Hsu, M.D., from whom the Veteran allegedly received treatment in September 2001; Los Angeles Doctors Medical Clinic, where the Veteran allegedly received treatment in September 2002; Khai Do, M.D., from whom the Veteran allegedly received treatment in November 2002; and Khan M. Ikraw, M.D., from whom the Veteran allegedly received treatment in January 2003.    

In its March 2010 remand, the Board noted that attempts were made to comply with the Board's March 2007 remand directives.  The RO requested additional authorizations from the Veteran regarding four treatment sources, and when the Veteran did not furnish any additional information, no further action was taken.  While it was recognized in the March 2010 remand that the RO was required to solicit new authorizations because the previous authorizations had expired, this remand noted that this fact was not conveyed to the Veteran, who could have therefore reasonably believed that his prior authorizations were still effective. Consequently, since the Veteran may not have understood that it was necessary for him to provide new authorizations for these facilities, and so as to fulfill the duty to notify/assist, the March 2010 remand directed that the RO provide the Veteran with another opportunity to prove new authorizations to obtain records of treatment by Ming Hsu, M.D; the Los Angeles Doctors Medical Clinic; Khai Do, M.D; and a Khan M. "Ikraw," M.D.  Reflecting the fact that subsequent to the March 2007 remand, the Veteran had also provided additional authorizations for Horacio G. Lopez, M.D., Marcel S. Filart, M.D., and Good Samaritan Hospital, the March 2010 remand also directed the RO to afford the Veteran the opportunity to provide additional authorizations to obtain the records of this treatment.  

Review of the record subsequent to the March 2010 remand reflects receipt of authorization to receive the records of treatment by the following:  Drs. Do and either a Dr. "Ikraw" or "Ikram," with these releases providing contact information for these physicians at Good Samaritan Hospital; Dr. Filart; and Dr. Lopez.  Records from Drs. Lopez and Filart were received, but the requests for the records from Drs. Do and, as listed on the RO's request for such records, "Ikraw," addressed to Good Samaritan Hospital were returned as undeliverable.  The Veteran was not notified that the requests for the records from these physicians were returned as undeliverable, and the record reflects that only one attempt was made to obtain these records following the March 2010 remand.    

VA is required to make reasonable efforts to obtain relevant private medical records that the claimant adequately identifies and authorizes VA to obtain.  38 C.F.R. § 3.159(c)(1).  If after making such reasonable efforts VA is unable to obtain all of the relevant records sought, VA must so notify the claimant.  Id.  Such notice must identify the records not obtained, explain the efforts made to obtain them, and describe any further action VA will take on the claim.  Id.  VA regulations clarify  that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  

The above requirements were not met subsequent to the March 2010 remand with respect to obtaining the requested treatment records of Drs. Do and Iraw/Ikram, and an internet search reveals an alternate address in Montclair, CA for a Khai Do, M.D. and an address in Los Angeles, CA for a "Khan Ikram M.D."  As such, given the possibility that the record requests sent to these individuals were returned because they are not currently in practice at Good Samaritan Hospital, and in light of the additional development required in this case as set forth below, the RO/Appeals Management Center (AMC) will be requested to conduct additional efforts, to include contacting them at mailing addresses revealed by the internet search, to obtain the records of any treatment provided by Drs. Do and Ikram.  

The March 2010 remand also directed that the Veteran be provided a VA examination to determine whether any current respiratory disorder, to include asthma and PTB, is related to the Veteran's active service.  Such an examination(s) was said to have been requested in May 2014 according to a "Compensation and Pension Exam Inquiry" of record.  The top of this document lists an address for the Veteran on [redacted] in Los Angeles, and after the "General Remarks" section of this document noted that the address "provided by VBA differs from VHA's data base," an address for the Veteran, his current address of record, on [redacted] in Los Angeles was listed.  A subsequent Compensation and Pension Exam Inquiry of record indicates the scheduled examination(s) was cancelled due to "undelivered notification."  The record also reflects a May 2014 letter sent to the Veteran's current address of record notifying him that the VA medical facility nearest to him had been asked to provide an examination, but this letter does not reflect the location or date for such examination.   

With regard to the circumstances surrounding the VA examination(s) requested in May 2014, the Veteran's representative in his September 2015 brief stated as follows: 

Concerning the pulmonary disorders (asthma and PTB), the AOJ alleged that the [V]eteran failed to attend a scheduled VAE [VA examination].  We do not find that there is sufficient documentation in the file to support such an assertion where the VAE was requested by the Manila Regional Office, to be conducted by the VAMC in Los Angeles; there is no indication that the Veteran was notified of a VAE; and there is no notice that the Veteran failed to attend the alleged VAE.  The Federal Circuit has held that VA cannot apply the presumption of regularity to notice of examinations.  See Kyhn v Shinseki, 716F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v Shinseki, 23Vet.App. 315 (2010)).  In the absence of a copy of the notice, there is no verification that the AOJ did take the alleged steps.

In consideration of the lack of definitive documentation in the record as to the notice  provided to the Veteran of the VA examination(s) to address his claim for service connection for asthma and PTB; the above statements by the Veteran's representative; and the holding in Kyhn; the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination to determine the nature and etiology of any current disability due to asthma and PTB.  Also, and in light of the request by the Veteran's representative in his September 2015 brief-and after he referenced the fact that in addition to direct service connection, service connection may granted for disabilities as secondary to service-connected disability-that if the opinion following the requested examination is that "the [V]eteran's asthma is deemed to be related to service, but the PTB is not (or vice versa), then an opinion on a secondary relationship (with consideration of both causation and aggravation must be obtained," the examiner will be requested to complete such an opinion.  Allen v. Brown, 7 Vet.App. 439, 448 (1995); 38 C.F.R. § 3.310(a) (2015). 

Concerning the claim of service connection for an acquired psychiatric disorder to include PTSD, the Board notes that stressor development was conducted by the RO subsequent to the March 2010 remand.  While the undersigned has considered the contention by the Veteran's representative that the unit history obtained pursuant to the stressor development requested in this remand did not appear to cover the period in which the stressor alleged by the Veteran to have resulted in PTSD occurred; namely, the shooting of a Sergeant Japson while serving on guard duty in December 1948, it is noted that the unit history obtained by the RO is said to relate to the period from January 1, 1948 to December 31, 1948.  A history for this unit (3rd Battalion, 44th Infantry of the Philippine Scouts) for 1947 was also obtained, and it was noted on these reports that no previous history had been prepared for this unit.  As such, and as the record also reflects four attempts to contact the Mortuary Affairs and Casualty Support (MACS) unit at the Army Human Resources Command to document the death of Sergeant Japson, with negative results, the Board finds that there has been substantial compliance with the stressor development requested in the March 2010 remand.  However, the RO/AMC will be requested, in conducting the initial consideration of the applicability of 38 C.F.R. § 3.304(f)(3), to determine whether any additional development is necessary to determine whether the "fear of hostile military or terrorist activity" would have been "consistent with the places, types, and circumstances of the Veteran's service."  In connection with this claim, the Veteran should also be scheduled for a VA examination to include an etiology opinion.

Finally with the respect to the May 2010 statement from the Veteran requiring translation reference by the Veteran's representative, such was completed in February 2016.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC, after obtaining any authorization deemed necessary, should conduct the necessary efforts to obtain the records of treatment provided by Khai Do, M.D. and Khan Ikram, M.D.  Notice should be sent to Dr. Do at 9880 Cental Avenue, # Kai, Montclair, CA 91763 and Dr. Ikram at 11833 Wilmington Ave, Suite 1206, Los Angeles, CA, 90059 or any other valid address for these physicians.  All attempts to obtain any records must be documented in the claims file.  The RO/AMC must make two attempts to obtain any records.  If records are identified but not obtained, the RO/AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claims may be reconsidered.

2.  Following the completion of the above, the Veteran should be provided a VA examination addressing his claims for service connection for asthma and PTB.  The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that:  

a) A current disability due to asthma and/or PTB is etiologically related to service.  In making these determinations, the examiner must consider and discuss all relevant medical evidence as well and all lay assertions (to include competent assertions as to the nature, onset, and continuity of relevant symptoms). 

b) PTB was demonstrated to a compensable degree within three years of service; or, 

c) If it is determined that PTB and/or asthma is found to be related to service, the examiner should address the following:  

State whether it is at least as likely as not (i.e. at least a 50-50 probability) that PTB caused or aggravated (permanently increased in severity) the Veteran's asthma..  If the opinion is that PTB was aggravated by asthma, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation.

State whether it is at least as likely as not (i.e. at least a 50-50 probability) that asthma caused or aggravated (permanently increased in severity) any  PTB..  If the opinion is that asthma was aggravated by PTB, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  In giving the requested opinions, the examiner should take into consideration the Veteran's lay statement, to include those found in his January 2010 Board hearing testimony.

3.  Consider the applicability of 38 C.F.R. § 3.304(f)(3), conducting any additional development felt to be necessary to determine whether the "fear of hostile military or terrorist activity" would have been "consistent with the places, types, and circumstances of the Veteran's service." 

4.  Following the completion of any development found to be indicated with respect to the applicability of 38 C.F.R. § 3.304(f)(3), the Veteran should be provided a VA examination addressing his claim for service connection for a psychiatric disorder to include PTSD.   The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented psychiatric history and assertions.  All indicated studies, to including psychological testing, should be accomplished (with all results made available to the requesting mental health professional prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should identify and report on all psychiatric disabilities the Veteran is found to have.

The examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that any current acquired psychiatric disability is etiologically related to service.  All diagnoses should be in accordance with the American Psychiatric Association's:  Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV). 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  In the event that the Veteran does not report for any scheduled examination, documentation should be included showing that attempts were made to notify the Veteran at his last known address of the date and time for such examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the electronic record. 

6.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims that have been remanded.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that documents consideration of all pertinent evidence (to particularly include that noted above) and legal criteria (including, as found to be appropriate, those codified at 38 C.F.R. § 3.304(f)(3)), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


